DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 27 January 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Throughout claims 1-20 there are numerous instances where two adjacent words appear to be conjoined without a space in between (for example in claim 1, line 6’s “athird”).  The issues appear to be the result of either typographical or formatting errors. However, these issues do not exist in the US publication of the instant application (US 
All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 1, line 6, “the first TLB array” lacks sufficient antecedent basis and it would be more appropriate to replace it with “a first translation lookaside buffer (TLB) array”.  On line 7, “the TLB data cache” lacks sufficient antecedent basis, and it would be more appropriate to insert “of a TLB data cache” after “array” on line 6.  Also on line 7, “the third portion of the first array” lacks sufficient antecedent basis and it would be more appropriate to replace “array” with “address”.
Per claim 2, last line, “the TLB” is indefinite as claim 1 teaches both “TLB data cache” and “TLB array”.  It would be more appropriate to insert “data cache” after “TLB”.
Per claim 4, lines 3-4, “a first array of a translation lookaside buffer (TLB) data cache” is indefinite as claim 1 already teaches “a first array of a TLB data cache”.  It would be more appropriate to replace both “a” with “the”.

Per claim 8, line 8, “the bit value” is indefinite as claim 8 teaches “a bit value” comprised in the first entry, and claim 5 teaches “a bit value of an entry in the stored mapping”.  It would be more appropriate to insert “in the first entry” after “the bit value” on line 8.
Per claim 9, line 1, insert “in the first entry” after “the bit value” for the same reason set forth above for claim 8.  Lines 2-3, “the page size of the page” both lack sufficient antecedent basis, and it would be more appropriate to replace both “the” with “a”.
Per claim 10, line 1, insert “in the first entry” after “the bit value” for the same reason set forth above for claim 8.  Lines 2-3, “the page size of the page” both lack sufficient antecedent basis, and it would be more appropriate to replace both “the” with “a”.
Per claim 12, line 2, “the mapping of the second portion” both lack sufficient antecedent basis, and it would be more appropriate to replace both “the” with “a”.
Per claim 13, line 13, it would be more appropriate to replace “array” after “first” with “address” for the same reason set forth above for claim 1.
Per claim 17, line 5, “the stored mapping” is indefinite as claim 13 teaches a mapping of the third portion of the first address stored in the first TLB array, while claim 16 teaches a mapping of the first portion of the first address stored in the first TLB array.  
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10621106. This is a statutory double patenting rejection.  Although claim 4 and its parent claim 1 of the instant application are not verbatim duplicates of claims 1 and 10 of Patent No. 10621106, the few differences in words are the result of minor informalities requiring correction in the instant application.
Instant Application 16773175
Patent 10,621,106
Claim 1. A method comprising, by a processing system: receiving a first address for translation to a second address;




the hierarchical page table, determining, based on a third portion of the first address, whether the first TLB array stores a mapping of the third portion of the first array
in response to determining that the translation should be performed using the hashed page table, determining, based on a first portion of the first address, whether a
first array of a translation lookaside buffer (TLB) data cache stores a mapping of the first portion of the first address,
wherein the TLB data cache includes a
hierarchical configuration comprising the first TLB array, a second TLB array, a third TLB array, and a fourth TLB array; and
wherein the TLB data cache includes a hierarchical configuration comprising the first TLB array, a second TLB array, a third TLB array, and a fourth TLB array; and
in response to determining that the first TLB array stores the mapping of the third portion of the first address, retrieving the second address from the third TLB array or the fourth TLB array.
in response to determining that the first TLB array stores the mapping of the first portion of the first address, retrieving the second address from the third TLB array or the fourth TLB array.
Claim 4. The method of claim 1, further comprising: in response to determining that the translation should be performed using the
hashed page table, determining, based on a first portion of the first address, whether a first array of a translation lookaside buffer (TLB) data cache stores a mapping of the first portion of the first address; and
Claim 10. The method of claim 1, further comprising in response to determining that the translation should be performed using the hierarchical page table, determining, based on a third portion of the first address, whether the first TLB array stores a mapping of the third portion of the first array; and
in response to determining that the first TLB array stores the mapping of the first
portion of the first address, retrieving the second address from the third TLB array or the fourth TLB array.
in response to determining that the first TLB array stores the mapping of the third portion of the first address, retrieving the second address from the third TLB array  or the fourth TLB array.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-3 and 13-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,621,106.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10-12 of Patent No. 10,621,106 contain every element of claims 1-3 and 13-16 of the instant application and thus anticipate claims 1-3 and 13-16 of the instant application. Claims 1-3 and 13-16 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per independent claim 1, claim 10 of Patent No. 10,621,106 as shown in the table set forth above contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.

Per dependent claim 2, dependent claim 11 of Patent No. 10,621,106 contains every element of claim 2 of the instant application and as such anticipates claim 2 of the instant application.
Per dependent claim 3, dependent claim 12 of Patent No. 10,621,106 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Per claims 13-15, the claims are the system claims corresponding to the method claims 1-3 and rejected for the same reasons mutatis mutandis.
Per claim 16, the claim is the system claim corresponding to the method claim 4.  As the instant claim is a different embodiment of claim 4, it is rejected on the ground of non-statutory double patenting in view of claim 10 of Patent No. 10,621,106.
Allowable Subject Matter
Independent claims 1 and 13, and dependent claims 2-3 and 14-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if amended or have proper terminal disclaimer filed to overcome the non-statutory double patenting rejections set forth in this Office action.
Dependent claims 5-12 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Gschwind [US 2014/0101364 A1] teaches a method for selecting, for a particular address to be translated, one or more types of translation structures to be used in the translation, the translation structures include has page tables and hierarchical page tables (see  paragraph [0035]).
No known prior art teaches or suggests the following limitations in their entirety:

in response to determining that the translation should be performed using the hierarchical page table, determining, based on a third portion of the first address, whether the first TLB array stores a mapping of the third portion of the first array, wherein the TLB data cache includes a hierarchical configuration comprising the first TLB array, a second TLB array, a third TLB array, and a fourth TLB array; and
in response to determining that the first TLB array stores the mapping of the third portion of the first address, retrieving the second address from the third TLB array or the fourth TLB array.
Per claim 13, “… a translation lookaside buffer (TLB), wherein the TLB comprises a first TLB array, a second TLB array, a third TLB array, and a fourth TLB array configured to operate in a hierarchical manner;
… the processor to:
receive a first address for translation to a second address,
determine whether the translation should be performed using a hierarchical page table or a hashed page table,
in response to determining that the translation should be performed using the hierarchical page table, determining, based on a third portion of the first address, whether the first TLB array stores a mapping of the third portion of the first array; and
in response to determining that the first TLB array stores the mapping of the third portion of the first address, retrieving the second address from the third TLB array or the fourth TLB array.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

23 June 2021